Citation Nr: 1030006	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO. 96-09 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right knee disorder, to 
include Baker's Cyst and osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel





INTRODUCTION

The Veteran served in the New York National Guard from May 1976 
to December 1983 and in the Puerto Rico Army National Guard from 
December 1983 to October 1989, with various periods of active 
duty, active duty for training (ACDUTRA), and inactive duty 
training (INACDUTRA) described further, below.

This appeal is from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO). The Board of Veterans' Appeals (Board) 
remanded the case in October 2000 and again in June 2004 for 
additional development to include verification of all periods 
during which the Veteran had active duty, ACDUTRA, or INACDUTRA. 
These remand directives are complete and the case is again before 
the Board.

While the Board sincerely regrets the delay, the Veteran's appeal 
must again be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the reasons discussed below. 
VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking to establish service connection for a 
right knee disability.  Entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted from 
a disease or injury incurred in or aggravated during active duty 
military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2009). 
See also Pond v. West, 12 Vet. App. 341, 346 (1999).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury incurred 
in or aggravated in line of duty, or any period of inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in line of 
duty. 38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 
3.6(a) and (d) (2009). ACDUTRA is, inter alia, full-time duty in 
the Armed Forces performed by Reserves for training purposes. 
38 C.F.R. § 3.6(c)(1) (2009).

It follows from this that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred or 
aggravated while performing INACDUTRA. 
38 U.S.C.A. §§ 101(24), 106, 1131. 

A review of the voluminous records in this case reveals that the 
Veteran clearly has a right knee disability, which his shown as 
possibly post-traumatic osteoarthritis, which has required more 
than one knee surgery, including a total knee replacement. As for 
an in-service incurrence, he had service in the National Guard 
between May 1976 and October 1989. His service personnel records 
include a "Retirement Credits Record," which includes a column 
of "inclusive dates" for "active duty, active duty training or 
full time training duty" showing the following dates:

*	July 9, 1977, to July 23, 1977
*	August 19, 1978, to September 2, 1978
*	July 7, 1979, to July 21, 1979
*	July 26, 1980, to August 9, 1980
*	July 11, 1981, to July 25, 1981
*	July 10, 1982, to July 24, 1982
*	July 8, 1983, to July 23, 1983
*	May 2, 1984, to May 19, 1984
*	June 12, 1984, to June 15, 1984
*	July 6, 1985
*	August 3, 1985, to August 17, 1985
*	July 23, 1986, to August 9, 1986
*	March 21, 1987, to April 4, 1987
*	February 27, 1988, to February 28, 1988
*	May 7, 1988, to May 13, 1988.

A DD Form 214 also shows a period of active duty from June 6, 
1976, to September 24, 1976. A June 1979 letter requesting 
medical treatment notes that the Veteran sustained "injury" on 
"10 Jun 70 during a MUTA-4 assembly." And a DD Form 689 
(Individual Sick Slip) shows that the Veteran was in an accident 
on June 9, 1984, and discharged to his "quarters," thus 
implying some sort of duty on that date.

A review of the medical evidence here reveals issues related to 
the Veteran's right knee during some of the duty dates noted, 
above. In particular, the Veteran was shown to have complained of 
pain and swelling in his right knee on July 30, 1986, and was 
assessed as having a right knee strain. The Board notes that July 
30, 1986, is one of the time periods during which the Veteran was 
noted as having service. Thus, there is evidence of a right knee 
injury during a period of the Veteran's service.

Also, the Veteran is service connected for a herniated nucleus 
pulposus L4-L5; right S-1 radiculopathy; lumbar strain; lumbar 
paravertebral fibromyositis; and spondylosis of the lumbar spine, 
with an assigned 60 percent disability rating.
See April 1992 rating decision. His back disability was initially 
service connected in 1989. Post service VA medical records show 
that in July 1989 the Veteran sought medical treatment following 
an episode during which he experienced back pain and right whole 
leg numbness and weakness and "fell to floor on knee." Also, a 
November 1990 VA outpatient note shows that he woke up with 
severe back pain and later "fell on the floor due to leg 
incoordination and numbness." The February 1992 VA examination 
report also notes that the right leg fails him and "he will 
fall."  Thus, the evidence suggests the possibility that the 
Veteran has experienced several falls due to his service 
connected back disability. Under 38 C.F.R. § 3.310(a), service 
connection may also be granted on a secondary basis for a 
disability that is proximately due to a service-connected 
disability.

A review of the file reveals that VA has not afforded the Veteran 
the benefit of a VA examination and opinion with regard to this 
claim. VA's duty to assist includes obtaining an examination and 
medical opinion when necessary to make an adequate determination. 
See Duenas v. Principi, 18 Vet. App. 512 (2004). In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a claim. 
According to McLendon, in disability compensation claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualified, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the Secretary 
to make a decision on the claim. 38 U.S.C.A. §5103A(d)(2), 38 
C.F.R. §3.159(c)(4)(i). The Court in McLendon observed that the 
third prong, which requires that an indication that the 
claimant's disability or symptoms "may be" associated with the 
established event, is a low threshold. McLendon, 20 Vet. App. at 
83.

Because of the complexity of the medical question at issue, and 
the lack of a thorough medical opinion on this issue, the matter 
must be remanded for examination and opinion as to the likelihood 
that the Veteran's current right knee disability is related to 
either the in-service right knee strain, or to his service-
connected back disability.

Also, under 38 C.F.R. § 3.159(b), VA is required to notify the 
Veteran of the evidence necessary to establish his claim. At no 
time has he been notified of the medical and/or lay evidence 
required to establish service connection for the right knee as a 
secondary disability to the already service-connected back. This 
matter must also be remanded so that VA can satisfy that due 
process requirement.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA's 38 C.F.R. § 3.159(b) duty 
to notify the Veteran is met, including 
notice of the evidence necessary to establish 
service connection for the right knee 
disability as secondary to the already 
service-connected left knee disability.

2. Afford the Veteran a VA examination to 
determine the etiology of the Veteran's 
currently diagnosed right knee disability. 
The examiner should be provided the claims 
folder and provide his/her opinion based on a 
review of the claims folder. Once physical 
examination with all necessary testing is 
complete, and the claims folder is reviewed, 
the examiner is asked to answer at least the 
following questions:

Is it more likely than not (i.e., probability 
greater than 50 percent)), at least as likely 
as not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability less 
than 50 percent) that the Veteran's right 
knee disability was incurred during a period 
of active duty, ACDUTRA, or INACDUTRA?  

If the examiner determines that it is less 
likely than not that such a causal connection 
exists, then he/she should answer the 
question of whether it is more likely than 
not (i.e., probability greater than 50 
percent)), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the right knee disability was 
caused by his service-connected back 
disability, including due to several 
documented falls related to the back 
disability with accompanying radiculopathy?

The examiner is asked to explain the basis 
for any opinion expressed in the report.

3. Readjudicate the Veteran's claim. If the 
benefits sought on appeal remain denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement of 
the case (SSOC) and given a reasonable 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).


